The appellant moves for a writ of certiorari for an amendment in the case on appeal upon a statement *Page 64 
from the trial Judge that he is willing to make it. The motion comes too late. The appeal was docketed and printed before the call of the district at last term, and with proper diligence the motion should have been made in time to have the case heard at last term, or at least at the call of the district at that term. It is laches to wait till this term, with the result that if allowed there would be another delay of six months. He who seeks acertiorari must negative laches. State v. Griffis, 117 N.C. 709; Peeblesv. Braswell, 107 N.C. 68.
The sole exception in the case on appeal is "to the charge as given." That this is too general and must be disregarded is apparent upon the face of the statute. (The Code, sec. 550), which requires that exceptions shall be specifically stated, and the point has been ruled in over fifty cases, many of which are collected in Clark's Code (3d Ed.), pages 513, 514 and 773.
The only exception to this rule is, when there is only one proposition of law in the charge, but that is not the case here.
There being no exceptions in the case on appeal, and no errors upon the face of the record proper, the judgment below is
Affirmed.